Citation Nr: 1815084	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-21 124	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a dental condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  During the pendency of the appeal, jurisdiction over the Veteran's claim was transferred to the RO in St. Petersburg, Florida.

The Board remanded the claim for further development in April 2014 and February 2017.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2013.  A transcript of that hearing has been included in the claims file.


FINDING OF FACT

The Veteran does not have a current dental disability under the laws administered by VA, and he does not have any additional dental disability as a result of the period of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151  for a dental disorder have not been met.  38 U.S.C. § 1151  (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C. § 1151  (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation. 38 U.S.C. § 1151 (a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).
Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361 (c).  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C. § 1151 (a)(1).

The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).   

Under 38 C.F.R. 4.150, dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease, but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. 38 C.F.R. § 3.381 (a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C. § 1151 for a dental disorder is not warranted.

The Veteran has stated that the dental work he underwent at his VA Medical Center was not performed correctly.  In a July 2009 telephone call with the RO, the Veteran indicated that he received dental work with VA and reported subsequent pain.  He stated that he was then told by VA to wait 6 months for the procedure to take effect; however, he then noted that after waiting the 6 month period, he called VA to request that VA fix the dental work, but was told that he was no longer covered by VA for dental work.

During his December 2013 hearing, the Veteran stated that he had been told by VA that he had an infection of the gums that would not resolve unless two of his teeth were extracted.  He then testified that he had been told that VA could have treated the issue and avoided the need to extract additional teeth.  Therefore, he felt that if VA had treated him initially, he would not have lost additional teeth. 

Review of the VA medical records shows that the Veteran was treated for periapical disease in June 2001 and again in February 2002.  In March 2002, the Veteran was treated for chronic gingivitis.  

Crowns were placed on teeth numbers 11 and 12 in July and September of 2002.  In February 2003, the Veteran reported that his crowns were too big and were pinching his gums.  The area of the crown was reduced and polished.  

In July 2003, the Veteran was treated for a fractured filling at tooth number 18.  At that appointment the Veteran stated that he wanted to pull the tooth involved, however, the treater found that the tooth was healthy and there was no need to pull it, so a full coverage crown was discussed instead.  

The Veteran was treated for a fracture filling again in September 2003.

In October 2003, the Veteran again reported bulkiness around his crown at tooth number 11, with sensitivity to hot and cold.

Tooth decay was treated in February 2004.  The Veteran was then a no show for several appointments in March and May 2004.  He was treated for tooth decay again later in May 2004.

In May 2004, the Veteran also was treated for a fractured filling, and a filling and bridge were placed.  This bridgework, in and around tooth number 18, was later fixed and treated in July 2005 and August 2005.

In December 2007, the Veteran called his VA Medical Center to report swollen gums, but he was told that he was no longer eligible for dental treatments with VA.

The Veteran was then given a VA examination in October 2009 in connection with his claim.  The examiner diagnosed the Veteran with advanced periodontitis.  He found no radiographic evidence of traumatic bone loss and noted that evaluation of the soft tissue and x-rays performed were within normal limits.   The Veteran had normal range of motion and no impairment of function due to loss of motion or masticatory function loss.  The VA examiner then opined that all bone loss in the maxilla and mandible was due to periodontal disease.

VA medical records next show that the Veteran was treated for heavy supragingivial plaque and alveolar bone loss in June 2013.  Mobility class II associated with teeth numbers 30 and 31 and slight buccal swelling was also noted.  The Veteran was diagnosed with periodontic-endodontic lesion associated with the teeth, gingivitis, periodontitis, acquired missing teeth and carious tissue.  A periodontal abscess related to teeth numbers 30 and 31, with a deep pocket with disease at tooth number 27, were also diagnosed later in June 2013.  These issues led to an extraction of teeth numbers 30 and 31 in June 2013.

In February 2015, the Veteran was treated for pain and swelling.  He was diagnosed with severe bone loss with pain and swelling on the bridge abutment of tooth number 13, which was in need of extraction, after sectioning the fixed bridge from tooth number 13 to number 15.  

In April 2015, VA treaters again reported that the Veteran had chronic severe periodontitis and found that tooth numbers 13 and 22 would need extraction.  The Veteran was later given a full mouth debridement and the VA dentist stressed the importance of brushing teeth at least twice per day.  Tooth number 13 was extracted later in April 2015.  

The Veteran was then afforded a VA medical opinion in September 2017.  After a review of the Veteran's medical records, the VA examiner opined that the Veteran's periodontal disease had existed for several years.  He found documentation of periodontitis on several occasions, including an October 2009 periodic examination, which noted the presence of advanced periodontitis.  The VA examiner then stated that periodontal disease can have early, chronic or advanced stages.  He noted that chronic periodontal disease is associated with subsequent tooth loss and dental degradation, and advanced periodontal disease involves extensive bone loss either locally or generally.  

Based on the foregoing, the Board finds that the Veteran does not have any additional dental disability as defined by 38 C.F.R. § 3.381.  Rather, the evidence of record indicates that the Veteran had periodontal disease with resulting tooth loss and alveolar bone loss.  As above, periodontal disease and related issues are not disabilities under VA law.  38 C.F.R. § 4.150.  There is no competent evidence to show that the Veteran had loss of teeth due to bone loss of the maxilla or mandible as a result of trauma or disease due to any VA treatment.  In the absence of additional disability shown as a threshold issue, there remains no further question as to whether there is causation from the VA treatment and compensation under 38 U.S.C. § 1151 is not warranted.





ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a dental disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


